DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive.
Applicant argues that Peting et al [US 2012/0299480 A1] does not teach or discloses “the active electrical element configured to drive the at least one LED in a forward bias state and switch the at least one LED to a reverse bias state where the at least one LED is reverse biased;” (see page 7-11).
Examiner disagrees: 
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. Newly reference Nieberger et al [US 6,538,626 B1] and Lin et al [US 2018/0348959 A1]
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 15 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Nieberger et al [US 6,538,626 B1] and further in view of Pan [US 2018/0114800 A1].
In regards to claim 1. Peting discloses a light emitting diode (LED) package (abstract), comprising: at least one LED (Fig. 4b, 470-1 to 470n); and an active electrical element (Fig. 4b, 420 & Paragraph [0119-123]) electrically connected to the at least one LED (Fig. 4b, 470-1 to 470n), the active electrical element (Fig. 4b, 420 & Paragraph [0119-123]) configured to drive the at least one LED (Fig. 4b, 470-1 to 470n & Abstract & Paragraph [0054]) 
Peting does not specify drive the at least one LED in a forward bias state and switch the at least one LED to a reverse bias state where the at least one LED is reverse biased.
Nieberger discloses drive the at least one LED in a forward bias state (Fig. 1, 12 & column 4, in lines 6-30) and switch the at least one LED to a reverse bias state where the at least one LED is reverse biased (Nieberger Fig. 1, 10 and 20 & Column 4, in lines 6-30).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with switch the at least one LED between a forward bias state and a reverse bias state for purpose of selectively and independently controlling the illumination of two LEDs as disclosed by Nieberger (Abstract).
Peting in view of Nieberger does not specify a submount; at least one LED mounted on the submount; an encapsulant on the submount, wherein the encapsulant covers at least a portion of the at least one LED and at least a portion of the active electrical element.
Pan discloses a submount (Fig. 5g, 550); at least one LED mounted on the submount (Fig. 5g, 500); an encapsulant on the submount (Fig. 5g, 550), wherein the encapsulant covers (Fig. 5g, Encapsulant is between 550 and 500) at least a portion of the at least one LED (Fig. 5g, 512) and at least a portion of the active electrical element (Fig. 5g, 522, 520 and 524).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Nieberger with a submount; at least one LED mounted on the submount; an encapsulant on the submount, wherein the encapsulant covers at least a portion of the at least one LED and at least a portion of the active electrical element for purpose of extremely high efficiency to save energy as disclosed by Pan (Paragraph [0068]).
In regards to claim 11. Peting in view of Nieberger in view of Pan discloses the LED package of claim 1, wherein the active electrical element comprises an inverter that is configured to provide the reverse bias state (Nieberger: Fig. 1, 20 and 10 & Column 4, in lines 6-30).
In regards to claim 12. Peting in view of Nieberger in view of Pan discloses the LED package of claim 1, wherein the active electrical element (Fig. 4a, 420 & Paragraph [0073]) is configured to communicate with and respond to commands (Fig. 2a, 232 & Paragraph [0054]) from another control element (Fig. 2, 230).
In regards to claim 15. Peting in view of Nieberger in view of Pan discloses the LED package of claim 1, wherein the active electrical element (Fig. 4a, 420 & Paragraph [0073]) comprises at least two bidirectional communication ports (Fig. 4a, 432 and 431).
In regards to claim 31. Peting in view of Nieberger in view of Pan discloses the LED package of claim 1, wherein the active electrical element comprises pulse width modulation (PWM) circuitry (Peting: Fig. 7, 760 & Paragraph [0193]) configured to control a brightness (Peting: Paragraph [0054-55]) of the at least one LED (Peting: Fig. 4b, 470-1 to 470n) and the PWM circuitry (Peting: Fig. 7, 760 & Paragraph [0193]) is turned off (Peting: Fig. 5b, FET off) when the at least one LED (Peting: Fig. 4b, 470-1 to 470n) is reverse biased (Nieberger Fig. 1, 10 and 20 & Column 4, in lines 6-30).
Claims 2, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Nieberger et al [US 6,538,626 B1] in view of Pan [US 2018/0114800 A1] and further in view of Logiucide [US 2013/0076250 A1].
In regards to claim 2. Peting in view of Nieberger in view of Pan discloses the LED package of claim 1, wherein the active electrical element (Fig. 4b, 420 & Paragraph [0119-123]) further comprises that is configured to provide an error signal (Paragraph [0116] “Whether a transient problem or a significant problem has been detected, the LED Line driver IC 420 may transmit error and diagnostic information up to a controller system using data output 431”) while the at least one LED (Fig. 4b, 470-1 to 470n) is in the reverse bias state (Nieberger Fig. 1, 10 and 20 & Column 4, in lines 6-30).
Peting in view of Pan does not specify a level sensor
Logiudice discloses a level sensor (Paragraph [0063])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Pan with a level sensor for purpose of providing quantifiable data which makes it easier to process and store, as well as more accurate and reliable by minimizing errors and provides precise controllable mean load current for the LEDs is useful for a precise setting of the color as disclosed by Logiudice (Paragraph [0063]).
In regards to claim 10. Peting in view of Nieberger in view of Pan discloses the LED package of claim 1, 
Peting in view of Nieberger in view of Pan does not specify wherein the active electrical element comprises a current source that provides an adjustable current to the at least one LED
Logiudice discloses wherein the active electrical element (Logiudice: Paragraph [0075]) comprises a current source that provides an adjustable current to the at least one LED (Logiudice: Fig. 16, LDr-g).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Nieberger in view of Pan with wherein the active electrical element comprises a current source that provides an adjustable current to the at least one LED for purpose of minimizing errors and provides precise controllable mean load current for the LEDs is useful for a precise setting of the color as disclosed by Logiudice (Paragraph [0063]).
In regards to claim 13. Peting in view of Nieberger in view of Pan discloses the LED package of claim 1,
Peting in view of Nieberger in view of Pan does not specify wherein the active electrical element is configured to receive data values and transform the data values according to a transfer function.
Logiudice discloses wherein the active electrical element is configured to receive data values (Fig. 16, 12 and Calibration table) and transform the data values according to a transfer function (Fig. 16, 1 and Fig. 2, 1 & Paragraph [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Nieberger in view of Pan with wherein the active electrical element is configured to receive data values and transform the data values according to a transfer function for purpose of calibrating the LEDs according to an color signal defining the desired color and dependent on the temperature single to provide desired color as disclosed by Logiudice (Abstract).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Nieberger et al [US 6,538,626 B1] and further in view of Pan [US 2018/0114800 A1] as applied to claim 1 above, and further in view of Santos II, et al [US 2015/0348496 Al].
In regards to claim 14, Peting in view of Nieberger in view of Pan discloses the LED package of claim 1,
Peting in view of Nieberger in view of Pan does not specify wherein the active electrical element is configured to receive selectable color depth data.
Santos II discloses wherein the active electrical element is configured to receive selectable color depth data (Paragraph [0089] and Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Nieberger in view of Pan with wherein the active electrical element is configured to receive selectable color depth data for purpose of maintaining an application data structure including a list of the plurality of applications stored on the display device and the selected one of the plurality of display operation modes corresponding to the each of the plurality of applications as disclosed by Santos II (Paragraph [0015]).
Claims 17, 19-24, 27, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Lin [US 2018/0348959 A1] in view of Logiucide [US 2013/0076250 A1] and further in view of in view of Pan [US 2018/0114800 A1].
In regards to claim 17. Peting discloses a light emitting diode (LED) package (abstract), comprising: at least one LED (Fig. 4b, 470-1 to 470n); and an active electrical element (Fig. 4b, 420 & Paragraph [0119-123]) electrically connected to the at least one LED (Fig. 4b, 470-1 to 470n), 
Peting does not specify at least one LED, relating to reverse leakage measurements of the at least one LED is operated in a reverse biased. the active electrical element configured to drive the at least one LED in a forward bias state and switch the at least one LED to a reverse bias state where the at least one LED is reverse biased
Lin discloses at least one LED (Fig. 2, 26), relating to reverse leakage measurements (Fig. 3 & Paragraph [0040] “light detectors to measure reflected light 42” & Abstract “When it is desired to use the display to operate as a light sensor, some of the light-emitting diodes may be forward biased to emit light while some of the light-emitting diodes are reversed biased to detect the emitted light after the emitted light has reflected from an external object.”) of the at least one LED (Fig. 2, 26) is operated in a reverse biased (Paragraph [0023]). the active electrical element (Fig. 2, 30 and 34) configured to drive the at least one LED (Fig. 2, 26) in a forward bias state (Fig. 2, 26 & Paragraph [0030] & Abstract) and switch (Fig. 2, Transistor) the at least one LED (Fig. 2, 26) to a reverse bias state where the at least one LED is reverse biased (Fig. 2, 26 & Paragraph [0030] & Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with at least one LED, relating to reverse leakage measurements of the at least one LED is operated in a reverse biased. the active electrical element configured to drive the at least one LED in a forward bias state and switch the at least one LED to a reverse bias state where the at least one LED is reverse biased for purpose of measure the reflected light without interference from adjacent image pixels as disclosed by Lin (Abstract).
Peting does not specify the active electrical element comprising at least one analog-to-digital converter; wherein the at least one analog-to-digital converter is configured to detect a voltage 
Logiudice discloses wherein the active electrical element further comprises an analog-to-digital converter (Paragraph [0063]) wherein the at least one analog-to-digital converter (Logiudice: Paragraph [0063]) is configured to detect a voltage (Logiudice: Paragraph [0075]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with the active electrical element comprising at least one analog-to-digital converter; wherein the at least one analog-to-digital converter is configured to detect a voltage for purpose of providing quantifiable data which makes it easier to process and store, as well as more accurate and reliable by minimizing errors and provides precise controllable mean load current for the LEDs is useful for a precise setting of the color as disclosed by Logiudice (Paragraph [0063]).
Peting in view of Logiudice does not specify a submount; at least one LED mounted on the submount; and an encapsulant on the submount, wherein the encapsulant covers at least a portion of the at least one LED and at least a portion of the active electrical element;
Pan discloses a submount (Fig. 5g, 550); at least one LED (Fig. 5g, 512) mounted on the submount (Fig. 5g, 500); and an encapsulant (Fig. 5g, Encapsulant is between 550 and 500) on the submount (Fig. 5g, 500), wherein the encapsulant covers (Fig. 5g, Encapsulant is between 550 and 500) at least a portion of the at least one LED (Fig. 5g, 512) and at least a portion of the active electrical element (Fig. 5g, 522, 520 and 524);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with a submount; at least one LED mounted on the submount; an encapsulant on the submount, wherein the encapsulant covers at least a portion of the at least one LED and at least a portion of the active electrical element for purpose of extremely high efficiency to save energy as disclosed by Pan (Paragraph [0068]).
In regards to claim 19. Peting in view of Lin in view of Logiudice and further in view of Pan discloses the LED package of claim 17, wherein the at least one analog-to-digital converter (Logiudice: Paragraph [0063]) is configured to detect a voltage relating (Logiudice: Paragraph [0075]) to forward voltage measurements of the at least one LED (Peting Paragraph [0084]).
In regards to claim 20. Peting in view of Lin in view of Logiudice and further in view of Pan discloses the LED package of claim 17, wherein the at least one analog-to-digital converter (Logiudice: Paragraph [0063]) is configured to detect an electrical short condition (Peting Paragraph [0116]) of the at least one LED (Peting Paragraph [0084]).
In regards to claim 21. Peting in view of Lin in view of Logiudice and further in view of Pan discloses the LED package of claim 17, wherein the at least one analog-to-digital converter (Logiudice: Paragraph [0063]) is configured to detect an electrical open condition (Peting Paragraph [0116]) of the at least one LED (Peting Paragraph [0084]).
In regards to claim 22. Peting in view of Lin in view of Logiudice and further in view of Pan discloses the LED package of claim 17, wherein the active electrical element (Peting Fig. 4b, 420 & Paragraph [0119-123]) is configured to adjust a pulse width modulation duty cycle (Logiudice: Paragraph [0035]) of the at least one LED (Peting Paragraph [0084]) based on voltage levels that are detected by the at least one analog-to-digital converter (Logiudice: Paragraph [0063]).
In regards to claim 23. Peting in view of Lin in view of Logiudice and further in view of Pan discloses the LED package of claim 17, wherein the at least one analog-to-digital converter (Logiudice: Paragraph [0063]) is configured to transmit measured data from the at least one LED (Logiudice: Fig. 11, LD1) to the active electrical element (Peting Fig. 4b, 420 & Paragraph [0119-123]) for serial output (Peting: Paragraph [0073]).
In regards to claim 24. Peting in view of Lin in view of Logiudice and further in view of Pan discloses the LED package of claim 17, wherein the at least one ADC analog-to-digital converter (Logiudice: Paragraph [0063]) is configured to provide at least one of reverse leakage measurements (Lin: Fig. 2, 26 & Paragraph [0030] & Abstract) and forward voltage measurements for a plurality of LEDs (Peting Paragraph [0084]).
In regards to claim 27. Peting in view of Lin in view of Logiudice and further in view of Pan discloses the LED package of claim 17, wherein the active electrical element is configured to receive data values (Logiudice Fig. 16, 12 and Calibration table) and transform the data values according to a transfer function (Logiudice Fig. 16, 1 and Fig. 2, 1 & Paragraph [0037]).
In regards to claim 29. Peting in view of Lin in view of Logiudice and further in view of Pan discloses the LED package of claim 17, wherein the active electrical element further comprises at least two bidirectional communication ports (Peting: Fig. 4a, 432 and 431).
In regards to claim 32. Peting in view of Lin in view of Logiudice and further in view of Pan discloses the LED package of claim 17, wherein the active electrical element comprises pulse width modulation (PWM) circuitry (Peting: Fig. 7, 760 & Paragraph [0193]) configured to control a brightness (Peting: Paragraph [0054-55]) of the at least one LED (Peting: Fig. 4b, 470-1 to 470n) and the PWM circuitry (Peting: Fig. 7, 760 & Paragraph [0193]) is turned off (Peting: Fig. 5b, FET off) when the at least one LED (Peting: Fig. 4b, 470-1 to 470n) is reverse biased (Lin: Fig. 2, 26 & Paragraph [0030] & Abstract).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Lin [US 2018/0348959 A1] in view of Logiucide [US 2013/0076250 A1] in view of Pan [US 2018/0114800 A1] and further in view of Korcharz et al [US 2007/0195025 A1].
In regards to claim 25. Peting in view of Lin in view of Logiudice and further in view of Pan discloses the LED package of claim 17, 
Peting in view of Lin in view of Logiudice and further in view of Pan does not specify wherein the at least one ADC analog-to-digital converter is configured to provide temperature measurements by measuring a voltage provided by a thermal sensor.
Korcharz discloses wherein the at least one ADC analog-to-digital converter (Fig. 2, 150) is configured to provide temperature measurements (Paragraph [0064-66]) by measuring a voltage provided by a thermal sensor (Fig. 2, 180).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Lin in view of Logiudice and further in view of Pan with wherein the at least one ADC analog-to-digital converter is configured to provide temperature measurements by measuring a voltage provided by a thermal sensor for purpose of reduce power dissipation so as to avoid thermal overload as disclosed by Korcharz (Paragraph [0070]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Lin [US 2018/0348959 A1] in view of Logiucide [US 2013/0076250 A1] and further in view of in view of Pan [US 2018/0114800 A1] as applied to claim 17 above, and further in view of Santos II, et al [US 2015/0348496 Al].
In regards to claim 28. Peting in view of Lin in view of Logiudice and further in view of Pan discloses the LED package of claim 17, 
Peting in view of Lin in view of Logiudice and further in view of Pan does not specify wherein the active electrical element is configured to receive selectable color depth data.
Santos II discloses wherein the active electrical element is configured to receive selectable color depth data (Paragraph [0089] and Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Lin in view of Logiudice and further in view of Pan with wherein the active electrical element is configured to receive selectable color depth data for purpose of maintaining an application data structure including a list of the plurality of applications stored on the display device and the selected one of the plurality of display operation modes corresponding to the each of the plurality of applications as disclosed by Santos II (Paragraph [0015]).
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Peting et al [US 2012/0299480 A1] in view of Nieberger et al [US 6,538,626 B1] in view of Pan [US 2018/0114800 A1] and further in view of Lin [US 2018/0348959 A1] in view of Logiucide [US 2013/0076250 A1]
In regards to claim 3. Peting in view of Nieberger in view of Pan discloses the LED package of claim 1, 
Peting in view of Nieberger in view of Pan does not specify wherein the active electrical element further configured to provide reverse leakage measurements while the at least one LED is in the reverse bias state.
Lin discloses wherein the active electrical element (Fig. 2, 30 and 34) further configured to provide reverse leakage measurements (Fig. 3 & Paragraph [0040] “light detectors to measure reflected light 42” & Abstract “When it is desired to use the display to operate as a light sensor, some of the light-emitting diodes may be forward biased to emit light while some of the light-emitting diodes are reversed biased to detect the emitted light after the emitted light has reflected from an external object.”) while the at least one LED is in the reverse bias state (Fig. 2, 26 & Paragraph [0030] & Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting with wherein the active electrical element further configured to provide reverse leakage measurements while the at least one LED is in the reverse bias state for purpose of measure the reflected light without interference from adjacent image pixels as disclosed by Lin (Abstract).
Peting in view of Nieberger in view of Pan, in view of Lin does not specify wherein the active electrical element further comprises an analog-to-digital converter 
Logiudice discloses wherein the active electrical element further comprises an analog-to-digital converter (Paragraph [0063])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Peting in view of Nieberger in view of Pan, in view of Lin with wherein the active electrical element further comprises an analog-to-digital converter for purpose of providing quantifiable data which makes it easier to process and store, as well as more accurate and reliable by minimizing errors and provides precise controllable mean load current for the LEDs is useful for a precise setting of the color as disclosed by Logiudice (Paragraph [0063]).
In regards to claim 4. Peting in view of Nieberger in view of Pan, in view of Lin in view of Logiudice discloses the LED package of claim 3, wherein the analog-to-digital converter comprises at least one of an analog filter circuit and digital filter circuitry (Logiudice: Paragraph [0063]).
In regards to claim 5. Peting in view of Nieberger in view of Pan, in view of Lin in view of Logiudice discloses the LED package of claim 3, wherein the analog-to-digital converter (Logiudice: Paragraph [0063]) is configured to detect a voltage (Logiudice: Paragraph [0075]) relating to an operating condition of the at least one LED while the at least one LED is in the reverse bias state (Lin: Fig. 2, 26 & Paragraph [0030] & Abstract).
In regards to claim 6. Peting in view of Nieberger in view of Pan, in view of Lin in view of Logiudice discloses the LED package of claim 3, wherein the analog-to-digital converter (Logiudice: Paragraph [0063]) is configured to detect a voltage relating to an operating condition (Logiudice: Paragraph [0075]) of the at least one LED while the at least one LED is in the forward bias state (Peting Paragraph [0084]).
In regards to claim 7. Peting in view of Nieberger in view of Pan, in view of Lin in view of Logiudice discloses the LED package of claim 6, wherein the active electrical element (Logiudice: Paragraph [0075]) is configured to adjust a drive signal of the at least one LED based on the voltage detected (Logiudice: Paragraph [0075]) while the at least one LED is in the forward bias state (Peting Paragraph [0084]).
In regards to claim 8. Peting in view of Nieberger in view of Pan, in view of Lin in view of Logiudice discloses the LED package of claim 7, wherein the drive signal comprises a pulse width modulation signal (Logiudice: Paragraph [0035]) and the active electrical element (Logiudice: Paragraph [0035]) is configured to adjust a pulse width modulation duty cycle of the at least one LED (Logiudice: Paragraph [0035]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844